Per Curiam,
The first assignment of error complains of the court’s refusal to admit in evidence a history of the case of the deceased as recorded in the Allegheny County Hospital on the day she was admitted to that institution, which was more than two months after she had sustained the injuries for which the jury held the Borough of Swiss-vale accountable. It was a mere memorandum of the case of the deceased made by Dr.'Linebaugh from information which she may have given to him, and it was in no sense a piece of independent evidence to be used against the plaintiff. If Dr. Linebaugh had been in court and called as a witness, the only use he could have made of it would have been to refresh his memory as to the facts recorded ,by him, and, as he could have been produced as a witness or his deposition taken, the court would have erred if it had allowed the offer. The refusal of a continuance of a cause is a matter within the sound discretion of the trial judge and is reviewáble only in case of gross abuse. There was no such abuse in refusing to continue this case for the reasons set forth in the second assignment of error. On the contrary, if the court had continued the trial of the cause, the appellee might justly have complained. Both assignments are overruled and the judgment is affirmed.